DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	Applicant’s preliminary amendment filed on March 4, 2020 has been entered.  Claims 1-18 have been cancelled.  Claims 19-38 have been added.  Claims 19-38 are pending in this application.  

Claim Objections
3.	Claim 19 is objected to because of the following informalities:
	Regarding claim 19, the limitation “communication means” should amended to read ---a communication means---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 28 recites the limitation "wherein the piece of information".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 19-34 and 37-38 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hirata et al. (US 2016/0332071).  
	Regarding 19, Hirata discloses a system (Fig. 1; [0046], e.g., an information processing system 2) comprising:
an object that is stretchable by a user into a stretched condition and that is movable by a user into a position (Figs. 1-3; [0049], [0054], [0065], e.g., a block set 120 is  configured to be capable of being stretched and capable of being moved by a user into a position);  
a computer device with a digital model containing a virtual object corresponding to said object ([0084], e.g., the information processing device 10 stores model data of a 3D object corresponding to the block set 120, also see Fig. 17 and [0155]); 
a position sensor for detecting the position of the object (Figs 1 and 5;  [0069]-[0070], e.g., position sensor 134, camera 122); 

at least one stretched condition sensor for detecting the stretched condition of the object ([0054]-[0055], e.g., a potentiometer is configured to detect the stretched condition of the block set); and 
communication means to transmit the stretched condition to the computer device (Fig. 5; [0072], e.g., the communication mechanism 130c transmits the stretched condition to the information processing device 10). 

Regarding claim 20, Hirata further discloses the system according to claim 19, wherein the system further comprises a beamer projecting an image on the object indicating a piece of information in relation with the position or stretched condition of the object ([0065], e.g., the position of the block set may be identified by a method of time of flight (TOF) by projecting an infrared illumination to the object and detecting the infrared illumination reflected from the object).  

Regarding claim 21, Hirata further discloses the system according to claim 19, wherein at least one of the position and the stretched condition of the object can be changed in three directions of space independently ([0065], [0086], e.g., the position coordinates of the block set in the three-dimensional space of a real world are identified by using an image photographed by the camera 122). 



Regarding claim 23, Hirata further discloses the system according to claim 19, wherein at least one of the position sensor and the stretched condition sensors is integrated in the object (Fig. 5; [0069], e.g., the position sensor 134 is integrated in the block 126a).   

Regarding claim 24, Hirata further discloses the system according to claim 19, wherein the object is further equipped with a display to indicate a piece of information in relation with its position or stretched condition ([0059], [0066], e.g., when the block set is provided with a marker 108(e.g., a light emitting diode), the position can be identified on the basis of an image photographed by the camera 122). 

Regarding claim 25, Hirata further discloses the system according to claim 19, wherein the system is programmed to update the digital model based on the position and stretched condition of the object set by the user ([0089]-[0090], e.g., a 3D object of a model associated with the block set is updated based on the position and stretched condition of the object set by the user). 

	Regarding claim 26, Hirata discloses a system (Fig. 1; [0046], e.g., system 20 comprising:

a computer device ([0046]-[0047], e.g., processing device 10) with a digital model containing a virtual object corresponding to the object;
 a position actuator for modifying a position of the object into a target position ([0057], [0073]-[0074], e.g., a position actuator such as a motor for moving the block set into a target position); 
a position sensor for detecting a position of the object (Fig. 1; [0070], e.g., a position sensor 134 (a marker and a camera 122) is configured to detect a position of the block set 120); 
a communication means to transmit the position of the object detected by the sensor to the computer device ([0048], [0069], e.g., a communication means (e.g., a wired communicating mechanism, a wireless communicating mechanism) configured to transmit the position of the block set 120/102b to the processing device 10). 

Regarding claim 27, Hirata further discloses the system according to claim 26, wherein the system further comprises a beamer projecting an image on the object indicating a piece of information in relation with the position or stretched condition of the object ([0065], e.g., the position of the block set may be identified by a method of time of flight (TOF) by projecting an infrared illumination to the object and detecting the infrared illumination reflected from the object).  

Regarding claim 28, Hirata further discloses the system according to claim 26, wherein the piece of information that is displayed is based on predetermined criteria set in the digital 

Regarding claim 29, Hirata further discloses the system according to claim 26, wherein at least one of the position and the stretched condition of the object can be changed in the three directions of space independently ([0065], [0086], e.g., the position coordinates of the block set in the three-dimensional space of a real world are identified by using an image photographed by the camera 122).

Regarding claim 30, Hirata further discloses the system according to claim 26, wherein the system further comprises a stretching actuator to modify the stretched condition of the object (Fig. 2; [0054], e.g., a stretching hinge is configured to modify the stretched condition of the block 102b).  

Regarding claim 32, Hirata further discloses the system according to claim 30, wherein at least one of the stretching actuator and the position actuator is a pneumatic or an electric actuator ([0057], [0073]-[0074], e.g., the position actuator 139b is a motor or the like that rotates wheels according to a control signal from the information processing device 10). 

Regarding claim 31, Hirata further discloses the system according to claim 30, wherein the object is stretchable by means of at least one of inflatable features, telescopic features and foldable features (Fig. 17; [0156], e.g., the block set is stretchable by foldable features 265a-265c).

Regarding claim 33, Hirata further discloses the system according to claim 26, wherein the system is programmed to synchronize the position and stretched condition of the object based on a virtual position and a virtual stretched condition of the virtual object set by the user (Fig. 15; [0153]-[0154], [0187], [0190], [0026]-[0211]). 

Regarding claim 34, Hirata discloses a system (Fig. 1; [0046], e.g., an information processing system 2) comprising: 
a plurality of objects representing an urban object (Figs. 17 and 20; [0057], [0155], [0175], [0210], [0211], e.g., a block set is assemble to represent a plurality of vehicles), each of the objects being movable into a respective position and being stretchable into a respective stretched condition (Figs. 1-3 and 20; [0049], [0054], [0065], e.g., the block set 120 is configured to be capable of being stretched and capable of being moved by a user into a position);  
a computer device with a digital model containing virtual objects respectively  corresponding to the objects ([0084], e.g., the information processing device 10 stores model data of a 3D object corresponding to the block set 120, also see Fig. 20);
a position sensor for detecting the position of the objects (Figs 1 and 5;  [0069]-[0070], e.g., position sensor 134, camera 122); 
a communication means to transmit the position of the objects to the computer device ([0010], [0048], [0071], e.g., communicating means transmit the position of the block set to the information processing device 10 via a cable or a wireless connection); 
at least one sensor for detecting the stretched condition of the objects ([0054]-[0055], e.g., a potentiometer is configured to detect the stretched condition of the block set);  


Regarding claim 37, Hirata further discloses the system according to claim 34, wherein the digital model is programmed to record at least one of a series of successive positions and stretched conditions of the objects ([0089]-[0090], [0169], e.g., a 3D object of a model associated with the block set is updated based on a series of positions of the object).

	Regarding claim 38, Hirata further discloses the system according to claim 34, wherein the system comprises a tangible table indicating a piece of information relative to the position or stretched condition of at least one of the objects. ([0065], e.g., a touch panel may be provided on a top surface of a stand on which the block set 120 is placed, and a position at which the block set 120 is placed may be detected by the touch panel).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (US 2016/0332071). 


However, it would have obvious to one of ordinary skill in the art before the effective filing date of the invention to use the system for exploring iteratively several positions of  vehicles in a collaborative complex-problem-solving procedure in order to study traffic in the streets of a city to determine traffic management for urban planning.  
	
10.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (US 2016/0332071) in view of Cheng et al. (US 2009/0158210). 
	Regarding claim 36, Hirata does not specifically discloses the system according to claim 34, wherein each object of the plurality of objects comprises a unique ID and the system further comprises sensors to identify the ID of the objects.
	However, Cheng discloses a system comprising: a plurality of objects, wherein each object of the plurality of objects comprises a unique ID and the system further comprises a sensor to identify the ID of the objects (Fig. 1; [0048], e.g., each item of clothing 14 has an associated RFID identifier code 17.  The detector 20 detects the RFID tags 16 and transmits data indicating the presence of each RFID tag 16 to a computer system 24).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Cheng in the invention of Hirata for associating each of a plurality of objects with a RFID tag and a detector in order to allow a detector to transmit data indicating the presence of the RFID tag to a computer device such that a plurality of virtual objects corresponding to the plurality of the objects can be rendered by the computer device.  
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharma et al. (US 9,158,389); Anderson et al. (US 2002/0196250); Jakobsen et al. (US 2012/0280993); McCloskey et al. (US 2013/0135081) and Yim et al. (US 2016/0067593) are cited to teach a system comprising an object that is movable by a user and a computer device with a digital model containing a virtual object corresponding to the object. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/HONG ZHOU/Primary Examiner, Art Unit 2623